Citation Nr: 1217079	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-17 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include rhinitis and sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1981 to January 1985.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2005, a statement of the case was issued in April 2006, and a substantive appeal was timely received in June 2006.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In March 2009 and in September 2010, the Board remanded the issue for further development.  

When the issue on appeal was previously before the Board, the claim was characterized as a claim of entitlement to service connection for allergic rhinitis with sinusitis, claimed as a sinus condition.  The Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for a respiratory disorder, to include rhinitis and sinusitis.  Therefore the issue has been recharacterized as entitlement to service connection for a respiratory disorder, to include rhinitis and sinusitis.  


FINDING OF FACT

The evidence is at least in relative equipoise as to whether a respiratory disorder, to include rhinitis and sinusitis began during active duty service.  



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a respiratory disorder, to include rhinitis and sinusitis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for a respiratory disorder, to include rhinitis and sinusitis, further discussion here of compliance with the VCAA is not necessary.

Legal Criteria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for a respiratory disorder to include sinusitis and rhinitis, in light of the record and the governing legal authority, and resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted. 

The Veteran contends that he has a respiratory disorder, to include a sinus condition, which began during service.  His representative reiterated in correspondence in June 2008 and in March 2012 that the sinus condition began in service and has continued chronically since that time.  In April 2007, the Veteran's sister, a family nurse practitioner, submitted a statement asserting that the Veteran had chronic sinusitis with flare-ups several times per year, with symptoms which began as headaches, eye pain, and nasal congestion progressing to infections.  She noted that during service the Veteran was constantly exposed to diesel and paint fumes, explosives and worked on a decontamination unit.  The Veteran's DD 214 Form shows that he was a motor vehicle operator during service. 

Service treatment records show that in February 1981 the Veteran complained of coughing, mild congestion, and purulence.  The assessment was possible viral syndrome.  In December 1982 the Veteran was treated for sinus congestion.  The examiner noted that he had a cough with phlegm for two days.  The assessment was cold syndrome.  In September 1984 the Veteran complained of nasal congestion and headaches on and off for approximately one month.  The Veteran reported that congestion was always present and headaches were on and off.  Nasal passages were swollen.  The assessment was allergic reaction due to unknown etiology.  

After service, the medical evidence shows that the Veteran was first treated for a respiratory disorder in January 1998.  Private medical records from 1998 to 2007 are replete with treatment for a respiratory disorder.  In January 1998 the Veteran complained of coughing yellow and blood sputum.  The diagnosis was acute bronchitis/sinusitis.  In September 1999 he complained of sinus pain and pressure with discolored drainage.  The assessment was sinusitis.  In January 2000 the Veteran had upper respiratory congestion, bloody nasal discharge, and a worsening cough.  The assessment was viral illness with secondary sinusitis/bronchitis.  In September 2000 the Veteran had sneezing, nasal congestion, and postnasal drainage.  The assessment was sinobronchitis and allergic rhinitis.  In January 2001 he complained of persistent upper respiratory congestion for four weeks, nasal drainage, and a worsening cough.  The assessment was sinusitis/bronchitis.  In April 2001, he complained of intense facial pressure, postnasal drainage, a slight cough, and drippy nose.  The impression was sinusitis - suspect underlying allergic rhinitis.  In August 2001, the Veteran reported upper respiratory congestion, watery eyes, and increased sneezing.  The assessment was acute sinusitis with underlying allergic rhinitis.  A private computerized tomography (CT) scan report in August 2001 provided an impression of right maxillary sinus polyp or cyst, mucosal thickening in most of the sinuses, turbinate hypertrophy, and mild nasal septal deviation.  In March 2002 the Veteran had a one month history of nasal congestion, facial pressure, yellow nasal discharge, posterior pharyngeal drainage, and cough.  The assessment was allergic rhinitis with sinusitis.  In November 2002 similar symptoms were reported along with an assessment of rhinitis and sinusitis.  The records continued to show an assessment of sinusitis in April 2007 and in October 2007.

VA medical records from 2005 to 2009 also show a variously diagnosed respiratory disorder.  In March 2005 the records provide an assessment of sinus allergies.  A CT scan in July 2005 shows a right maxillary sinus polyp and clear sinuses.  In August 2005 there is an assessment of sinusitis with some allergic component.  A CT scan in January 2006 shows a 1.9 cm retention cyst within the left maxillary sinus.  In August 2006 sinus allergies were indicated.  In December 2006 there was an assessment of acute maxillary sinusitis.  In September 2007 allergic rhinitis was indicated.  In February 2009 sinus allergies were documented.  In August 2009 VA records provide an assessment of bronchospasm/allergies/sinusitis.  

On VA examination in April 2008, the Veteran complained of sinus problems since 1982.  He reported his symptoms were intermittent with remissions.  The symptoms included headaches, fever, purulent discharge, and sinus pain.  The diagnosis was chronic sinusitis.  The examiner was of the opinion that it is less likely as not that the sinusitis/rhinitis was caused by or a result of exposure to chemicals used in maintenance of heavy vehicles as there was no medical basis to assert that exposure to chemicals used in maintenance of heavy vehicles as an operator, twenty three years ago during service, would result in sinusitis and rhinitis persisting for such an extended period of time.  

On VA examination in August 2009, the Veteran complained of frontal headaches.  The examiner was of the opinion that the Veteran did not have acute or chronic sinusitis and concluded that the Veteran had an upper respiratory infection.  

On VA examination in March 2011, the Veteran's symptoms included dry cough, sinus pressure, itchy/watery eyes, and sometimes sneezing.  The examiner was of the opinion that the Veteran did not have a current viral respiratory infection.  Rather the diagnoses included acute episodic sinusitis, which appeared in remission as the examiner noted it was currently resolved, and allergic type rhinitis.  

Although the evidence shows that after service the Veteran was first treated for a respiratory disorder in 1998, he consistently has asserted that he has had sinus problems since service.  During service and after service the Veteran had congestion, coughs, nasal drainage, and headaches; therefore, he had the same respiratory symptoms during service and after service.  The Veteran's statements are credible and not contradicted by the evidence of record.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  It is noteworthy that the Veteran's sister, a family nurse practitioner, indicated his chronic sinusitis was due to service.  While the VA examiner in April 2008 concluded that sinusitis/rhinitis was not caused by service, and the VA examiner in March 2011 concluded that the sinusitis was episodic, there is no evidence in the claims folder, either lay or medical, which shows that the Veteran's current symptoms of a respiratory disorder are not related to his symptoms in service.  Although the VA examiner in August 2009 determined that the Veteran did not have sinusitis, the weight of the evidence shows that the Veteran at least had episodic sinusitis based on the VA examination in March 2011 and post-service treatment records from 1998 to 2009.  

Therefore considering the totality of the evidence, including service treatment records, post-service medical records, the Veteran's credible assertions of continuous symptomatology of a respiratory disorder since service, and the nature of the disability, the Board finds that the evidence is at least equipoise on the question of a nexus, based on continuity of symptomatology, between the current respiratory disorder and service based on continuity of symptomatology.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for a respiratory disorder to include rhinitis and sinusitis is granted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, to include rhinitis and sinusitis is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


